UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 OR ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 74-1895085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10000 Memorial Drive, Suite 600 77024-3411 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 688-9600 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Registrant’s number of common shares outstanding as of November 2, 2009:104,663,411 FRONTIER OIL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 INDEX Part I - Financial Information Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures Part II - Other Information FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” as defined by the Securities and Exchange Commission (“SEC”).Such statements are those concerning contemplated transactions and strategic plans, expectations and objectives for future operations.These include, without limitation: · statements, other than statements of historical fact, that address activities, events or developments that we expect, believe or anticipate will or may occur in the future; · statements relating to future financial performance, future capital sources and other matters; and · any other statements preceded by, followed by or that include the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “estimates,” “projects,” “could,” “should,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this Form 10-Q are reasonable, we can give no assurance that such plans, intentions or expectations will be achieved.These statements are based on assumptions made by us based on our experience and perception of historical trends, current conditions, expected future developments and other factors that we believe are appropriate in the circumstances.Such statements are subject to a number of risks and uncertainties, many of which are beyond our control.You are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. All forward-looking statements contained in this Form 10-Q only speak as of the date of this document.We undertake no obligation to update or revise publicly any revisions to any such forward-looking statements that may be made to reflect events or circumstances after the date of this Form 10-Q, or to reflect the occurrence of unanticipated events. PART I - FINANCIAL INFORMATION ITEM
